PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHAW, Wesley L. 
Application No. 16/066,691
Filed:  June 28, 2018
For: TRIPLE MASS FLYWHEEL

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of May 18, 2021, which set a shortened statutory period for reply of three months.   A two-month extension of time under the provisions of 37 CFR 1.136(a) and the fee of $640, was timely obtained on October 18, 2021.  Accordingly, the application became abandoned on October 19, 2021.  A Notice of Abandonment was mailed on December 14, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and the fee of $1,360; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Art Unit 3679 for appropriate action in the normal course of business on the reply received December 22, 2021.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions